Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections under 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 4, & 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2014/0069077 to Murdock.
Claim 1 recites a blade of a gas turbine engine.  Murdock relates to fabricating such a blade.  See Murdock [0001] and Fig. 1A.  The rejection of claim 1 is being made based on an embodiment of Murdock described in the background, but not illustrated.  As this embodiment would be understood to share elements from the illustrated embodiments, reference is made to elements from figure 4 for ease of understanding.
Murdock teaches this blade is made of a blade body (128), comprising an aluminum alloy, having a body contact surface; a blade edge (137), comprising a titanium alloy, having an edge contact surface; and a composite joint (110) disposed between the blade body and the blade edge.  See Murdock [0006] and Fig. 4 and [0050].  Claim 1 recites that composite joint comprising a first adhesive material directly coupled to the body contact surface…and a second adhesive material directly coupled to edge contact surface and the first adhesive side.  The claim further recites that they are unsupported adhesives and that the composite joint electrically isolates the blade body from the blade edge.
Claim 5 recites that the first adhesive material and the second adhesive material are the same material.  Thus, by extension claim 1 includes such an interpretation.  There is no structural difference between a two layers of epoxy adhesive of X thickness poured on each other verses a single layer of epoxy of 2X thickness.  From the view of claims 1 and 5 they are structurally identical.  The background section of Murdock teaches a layer of electrically insulating adhesive connects the body to the sheath.  This would be analogous to adhesive layer (110) shown in figure 4, but without the intentionally electrically connecting metal component (112).  Examiner chooses to sub-divide this adhesive layer to define two equal halves in thickness.  Both layers are made of the same adhesive material.  One layer is directed coupled to the blade sheath and the other is directly coupled to the blade, and the two layers are directly coupled to each other in the middle.  Paragpraph [0006] explicitly states the adhesive electrically isolates the blade body.  Murdock teaches the adhesive layer in its inventive aspect may be epoxy (or urethane) alone and figures 4-5 both show the layer with no other structures.  See Murdock [0053].  Thus, one of ordinary skill would infer the adhesive in the background section was likewise just a simple adhesive layer.  Such an adhesive layer is unsupported, which is defined as an adhesive layer lacking any fabric or structural element beyond the adhesive.  Thus, Murdock anticipates claim 1 and claim 5 under this interpretation.
Claim 4 recites the first adhesive material has been cured by vacuum bagging.  This is a product-by-process limitation.  That may be ignored absent some structural or material difference in the final product unique to the specific fabrication method.  Claim 4 also recites that the first adhesive side is textured.  Applicant’s specification provides no evidence that the texturing is a result of the vacuum curing.  Absent such evidence, this will not be deemed a structural limitation for the purposes of the product-by-process vacuum bagging step.  Texturing, is however, a structural limitation in itself.  Yet applicant’s specification teaches that the textured surface is part of a method in which a first adhesive layer is cured, followed by a second layer being later added.  The textured surface is therefore covered by the second adhesive layer and ceases to exist as an exposed surface.  If a textured surface is defined as a surface having shapes and textures, then the layering of further identical adhesive onto such a surface erases the existence of the textures in the final product.  Since the specification explicitly teaches this embodiment, it is within the broadest reasonable interpretation of the claim as a whole.  Thus, for purposes of this rejection, the textured surface is treated as not existing in the final product.  It is 

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2014/0069077 to Murdock in view of U.S. 2013/0220536 to Parkin.
Claim 2 and 3 recites specifically aluminum alloys (listing varying alloying elements) and their percentages for the blade body.  Claims 2-3 are merely describing Aluminum 1060 and 7055.  Both claims also recites a specific titanium alloy, specifically Ti-6V-4Al.  Applicant admits all three of these are known materials, describing them by the known designations in paragraph [0023] of the published specification.  Examiner previously took Official Notice, and now treats as admitted prior art3, that Aluminum 1060 and 7055 and Ti-6V-4Al are all used in the turbine blade arts.
Murdock teaches blade body may be an aluminum alloy and that the sheath may be a titanium alloy, but does not identify a specific alloy and thus does not explicitly teach the alloys .

Claim 4 is alternately rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2014/0069077 to Murdock in view of U.S. U.S. 2017/0023010 to Drozdenko.
Claim 4 recites the first adhesive material has been cured by vacuum bagging.  This is a product-by-process limitation.  Assuming arguendo that this process results in some structural feature, this alternate rejection is presented.  
Murdock is silent as to the adhesive used or the method of curing.  As a first matter, it would have been obvious to use epoxy as the adhesive because in the main body of the Murdock specification, epoxy is taught to be an example of a non-conductive adhesive.  See Murdock [0049] and [0053].  It is obvious to apply a known technique to a known product or method, ready for improvement, to yield predictable results.  See MPEP 2143(D).  In this case, it would have been obvious and predictable to modify the prior art turbine blade of paragraph [0006] to use the epoxy taught to be specifically applicable to the same type of blade in paragraph [0049] and [0053].  
Murdock does not teach that the epoxy is cured by vacuum bagging.  But it would have been obvious to do so in view of Drozdenko.  Drozdenko also relates to bonding a titanium sheath to an aluminum body using epoxy.  See Drozdenko [0044]-[0048].  Drozdenko further teaches the epoxy is vacuum cured in an autoclave.  See Drozdenko [0051].  It is obvious to apply a known technique to a known product or method, ready for improvement, to yield predictable results.  See MPEP 2143(D).  In this case, it would have been obvious to use this vacuum curing process to cure the epoxy in the turbine blade of Murdock.  Such a modification would have been predictable given the nearly identical process, materials, and structures between the two references.
Claim 4 also recites that the first adhesive side is textured.  Assuming arguendo that this texturing exists in the final structure, this alternate rejection is presented.  The term first adhesive side is interpreted simple to mean a side (either side) of the first adhesive material.  Thus, one first adhesive material is textured.  Applicant’s specification does not define what constitutes a textured side.  This feature is considered taught in two additional ways (beyond the anticipation above).  First, the specification implies that a textured surface is one amenable to bonding.  See Applicant’s published specification [0018].  Since the epoxy of Murdock bonds, it follows that it must be textured.  Second, applicant’s specification do not define how the surface becomes textured beyond stating that it occurs during vacuum curing.  Thus, this feature is deemed to be an inherent result of such vacuum curing and is presumed to be present.

Response to Arguments
Applicant's arguments filed January 28, 2021 have been fully considered and are persuasive.  The previous rejection(s) is withdrawn and replaced with the new rejections above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is 571-270-3257. The examiner’s fax number is 571-270-4257.  The examiner can normally be reached on Monday-Friday from 9 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726






    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action.  All direct claim quotations are presented in italics.  All non-italic reference numerals presented with italicized claim language are from the cited prior art reference.  All citations to “specification” are to the applicant’s published specification unless otherwise indicated.
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art at the time the invention was filed.”
        3 See MPEP 2144.03(C) stating that when an applicant fails to traverse an official notice the facts will subsequently be treated as admitted prior art.